IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                Assigned on Briefs February 13, 2004

                        IN THE MATTER OF CURTIS JASON ELY

                         Appeal from the Probate Court for Davidson County
                           No. 00P-1012 Frank G. Clement, Jr., Judge


                        No. M2000-01937-COA-R3-CV - Filed March 1, 2004


This appeal involves a state prisoner who desires to change his name for religious reasons. Even
though the prisoner’s petition was uncontested, the Davidson County Probate Court declined to
permit the prisoner to change his name solely because he had been convicted of a felony. While we
have determined that the probate court erred by denying the prisoner’s petition solely because he had
been convicted of a felony, we have determined that the petition was properly dismissed.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Probate Court Affirmed

WILLIAM C. KOCH , JR., P.J., M.S., delivered the opinion of the court, in which WILLIAM B. CAIN and
PATRICIA J. COTTRELL, JJ., joined.

Curtis Jason Ely, Nashville, Tennessee, Pro Se.

                                                    OPINION

                                                          I.

        Curtis Jason Ely was born in 1977 in Knox County. During the early morning hours of
December 3, 1996, Mr. Ely and Trinidy Carden broke into the home of 70-year-old William Bond.
They stole several pieces of consumer electronics equipment and killed Mr. Bond by repeatedly
hitting him over the head with a brick. An Anderson County jury convicted Mr. Ely of felony
murder in perpetration of a robbery, and he received a life sentence.1

         While incarcerated at the Riverbend Maximum Security Prison in Nashville, Mr. Ely filed
a petition in the Davidson County Probate Court to change his name to “Alexander Geno Anastasia”
for “religious” reasons. While Mr. Ely alleged that he was a resident of Davidson County, he failed
to allege that he had not been convicted of one of the crimes that would disentitle him to change his



         1
           The Tennessee Supreme Court later reversed Mr. Ely’s conviction and ordered a new trial because the trial
court failed to instruct the jury regarding the lesser included offenses to felony murder. State v. Ely, 48 S.W .3d 710
(Tenn. 2001). The record does not reflect the results of Mr. Ely’s second trial.
name2 or that no state funds would be expended in the proceeding as required by Tenn. Code Ann.
§ 29-8-101(c). The probate court summarily denied the petition solely because Mr. Ely had been
convicted of a felony and was incarcerated. Mr. Ely has appealed.

                                                           II.

        Conviction of a felony, by itself, is not grounds to deny a name change petition. Prisoners
who can demonstrate that they have met all statutory requirements should be permitted to change
their name unless doing so would cause some specific damage to another person’s interests. In re
Joseph, 87 S.W.3d 513, 516 n.6 (Tenn. Ct. App. 2002). By enacting Tenn. Code Ann. § 29-8-
101(b), the Tennessee General Assembly has clearly determined that only convictions for certain
criminal offenses will disqualify a prisoner from changing his or her name. Accordingly, the probate
court’s decision lacks legal foundation.

        Despite the error in its reasoning, the probate court reached the correct result.3 Mr. Ely, as
the petitioner, has failed to demonstrate three necessary pre-conditions to changing his name. First,
he failed to demonstrate that he has not been convicted of one of the disqualifying felonies listed in
Tenn. Code Ann. § 29-8-101(b). Second, he has failed to demonstrate that no state funds will be
spent in this proceeding. Finally, he has failed to demonstrate that he is, in fact, a resident of
Davidson County. The mere fact that he is presently incarcerated in Davidson County is insufficient
as a matter of law to satisfy the residency requirement in Tenn. Code Ann. § 29-8-101(a). In re
Joseph, 87 S.W.3d at 516.

                                                          III.

        We affirm the judgment dismissing Mr. Ely’s petition to change his name and remand the
case to the probate court for whatever further proceedings may be required. We tax the costs of this
appeal to Curtis Jason Ely for which execution, if necessary, may issue.



                                                                 ______________________________
                                                                 WILLIAM C. KOCH, JR., P.J., M.S.




         2
             Tenn. Code Ann. § 29-8-101(b) (2000).

         3
            The Court of Appeals may affirm a judgment on different grounds than those relied on by the trial court when
the trial court reached the correct result. Continental Cas. Co. v. Smith, 720 S.W .2d 48, 50 (Tenn. 1986); Arnold v. City
of Chattanooga, 19 S.W .3d 779, 789 (Tenn. Ct. App. 1999); Allen v. National Bank of Newport, 839 S.W .2d 763, 765
(Tenn. Ct. App. 1992); Clark v. Metropolitan Gov’t, 827 S.W .2d 312, 317 (Tenn. Ct. App. 1991).

                                                           -2-